March 'I,1958

Dr. James A. Turman          Opinion Wo. ~~-3‘88
Executive Secretary
Texas Youth Council          Re:   Authority of Texas Youth
Austin, Texas                      Council to renew and
                                   extend contractual agree-
                                   ments now in effect with
                                   Independent School Dis-
                                   tricts in the cities in
                                   which the respective State
                                   Children's Homes are located;
Dear Dr. Turman:                   and related questions.
          We have received your letter of February 10, 1958, in
which you submitted the following questions for our opinion:
          "1 D In order to provide maximum educational
     opportunities for scholastics at the State Chil-
     dren's Homes under Texas Youth Council jurisdiction,
     can the Council renew and extend contractual
     agreements now in effect with Independent School
     Districts in the cities in which the respective
     State Children's Homes are located?
          "2. If your answer to the above question is
     in the affirmative, can such contractual agreements
     cause the State Home Independent School Districts
     to lose Independent School District status under
     the so-called dormant school statutes or by other
     means except by legislative action?
           “3. Even if all scholastics in the Children's
     Homes, grades one through twelve, attend public
     schools under such contractual agreements, made or
     renewed annually, can such agreements bring any
     change in the Home's Independent School District
     status except through specific action by the
     Legislature?"
          Article 2666, Vernon's Civil Statutes, Is the author-
ity for the existence of independent school districts at the
institutions in question. Attorney General's Opinion ww-285
(1957) a
D.T.James A. Ttmnan, Page 2 (Ww-388).


          Section ga; Article 5143d, Vernon's Civil Statutes,
authorizes the Texas Youth Council to accept certain children
for admission to the Corsicana State Home and the Waco State
Home and to offer, if needed, care, treatment, education, and
training to such children as are admitted. Section 25a of
such statute reads in part as follows:
          "For the purposes of carrying out its duties,
     the Youth Council is authorized to make use of
           educational . . . institutions within the
     state. When funds are available for the purpose,
     the Youth Council may enter into agreements with
     the appropriate private or public official for
     the separate care and special treatment in exist-
     ing institutions of persons subject to the control
     of the Youth Council."
          In our opinion, the above quoted provisions authorize
the contracts in question. It follows that, there being
authority to contract In the first instance, the Texas Youth
Council may renew such oontracts from time to time so long as
the statutory authority remains effective.
          The so-called "Dormant District" statute, being
Article 2922-18, Vernon's civil Statutes, specifically expresses
the legislative intent of such provisions to be that:
                 All property subject to school district
    taxation wiihin the State of Texas be included within
    the limits of a School Mstrict and that a proper
    and proportionate tax be paid thereon for school
    purposes." (Emphasis ours).
          To achieve such purpose, the Statute provides for
the abolition of dormant districts and the incorporation of
the properties therein contained into an adjoining district.
It would be a useless gesture to declare a district whose
area is only co-extensive with the confines of a state insti-
tution, to be a dormant district when the property in the
district so abolished and annexed to an adjacent district
could not be taxed according to the announced purpose of such
statute. We are not of the opinion that the provisions of
Article 2922-18, Vernon's Civil Statutes, pertain to the
independent school districts in question. See also Attorney
General's Opinion WW-285 (1957) wherein it was held that the
provisions of Senate Bill 175, Acts 55th Legislature, Regular
Session, Chapter 143, pertaining to certain budgetary and
accounting procedures to be established and followed in each
Independent School District did not apply to the districts in
question here, due to their peculiar status.
Dr. James A. Turman, Page 3 (W-388).


            In addition, we call attention to Section 1, Article
2756c,   Vernon's Civil Statutes, which reads in part as follows:

          'Any school district created or established by
     the State Board of Education under the provisions
     of either Article 2666, Revised Civil Statutes of
     1925, . . . may be abolished by order of the State
     Board of Education upon written request . . . of
     the board of trustees of the school district.
     Notice of the order of abolishment in writing
     shall be given to the trustees of such independent
     school district and to the county board of school
     trustees of the county In which the district is
     located. From and after the effective date of
     this Act, the authority heretofore vested in the
     State Board of Education to create or establish
     school districts under any Statute of this state
     is hereby abolished."
          Since this statute is specifically directed to the
districts in question, we are of the opinion that the status
of the independent school districts at the Institutions In
question would not be affected by your proposed plan of opera-
tion, absent action of the State Board of Education In
accordance with the provisions of Article 2756c, Vernon's
Civil Statutes. The status of the school districts existing
at the affected institutions could be altered only by legisla-
tive action or in accordance with the provisions of Article 2756~.
                            SUMMARY
           The Texas Youth Council may renew and extend
           contractual agreements now in effect with
           Independent School Districts In the cities in
           which the respective State Children's Homes
           are located. There being specific legislation
           pertaining to the abolition of Independent
           School Districts established under Article
           2666, Vernon's Civil Statutes, the general
           provisions of Article 2922-18 a0 not apply
           to such districts.
                               Very truly yours,
                               WILL WILSON
                               Attorney General of Texas




                                  Leonard Passmore
TIM:LP:wam:jl                     Assistant
Dr. James A. Turman, Page 4 (WW-388)


APPROVED:
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
J. C. Davis, Jr.
Wayland C. Rivers, Jr.
C. K. Richards
REVIEWED FOR THE ATTORNEY GENERAL
BY:   W. V. Geppert